Exhibit 10.8

FARO Technologies, Inc.

Summary of Director Compensation Program

Equity Compensation

 

Initial Equity Grant:

   Upon election of the board, each non-employee director will receive shares of
restricted stock with a value equal to $100,000. The number of restricted shares
granted will be determined by dividing $100,000 by the closing price of FARO
common stock on the date of the non-employee director’s election to the Board.
The shares of restricted stock will vest on the third anniversary of the grant
date, subject to the non-employee director’s continued membership on the Board.

Annual Equity Grant:

   On the day following the annual meeting of shareholders, each non-employee
director will receive shares of restricted stock with a value equal to $70,000.
The number of restricted shares granted will be determined by dividing $70,000
by the closing price of FARO common stock on the day following the annual
meeting of shareholders. The shares of restricted stock will vest on the day
prior to the following year’s annual meeting date, subject to a director’s
continued membership on the Board as of such date.

Cash Compensation

 

Annual Cash Retainer:

   $ 20,000   

Board or Committee Meeting Fee Per In-Person Meeting or Per Telephonic Meeting
with a Duration of One Hour or More:

   $ 1,875   

Board or Committee Meeting Fee Per Meaningful Telephonic Meeting with a Duration
of One Hour or Less

   $ 1,250   

Additional Annual Retainers – Committee Chairpersons:

  

Governance and Nominating Committee

   $ 5,000   

Operational Audit Committee

   $ 5,000   

Audit Committee

   $ 10,000   

Compensation Committee

   $ 7,500   

Additional Annual Retainer — Lead Director:

   $ 35,000 * 

Additional Annual Retainer — Chairman:

   $ 60,000 * 

 

* Payable 50% in cash and 50% in shares of restricted stock. Shares of
restricted stock will be granted annually on the day following the annual
meeting of shareholders, and the number of shares to be granted will be
determined by dividing the dollar value of the retainer by the closing price of
FARO common stock on the date of grant. The shares of restricted stock will vest
on the day prior to the following year’s annual meeting date, subject to the
Lead Director’s or Chairman’s, as applicable, continued membership on the Board
as of such date.



--------------------------------------------------------------------------------

Share Ownership Guidelines

Effective 2009, the non-employee directors are subject to minimum share
ownership guidelines. Within two years after joining the Board, each
non-employee director is required to own shares of the Company’s common stock
with an aggregate value of $100,000, calculated based on the closing price of
such stock on the date of grant or the purchase price, as applicable. Effective
2010, each non-employee director must hold shares of the Company’s common stock
acquired pursuant to the exercise of stock options or vesting of restricted
stock for one year after exercise or vesting, as applicable, or until his or her
retirement, whichever is earlier.

 

2